          Case 7:17-cv-09121-PMH
  Case 7-17-cv-09121-PMH          Document
                            Document       75 inFiled
                                     74 Filed    NYSD 07/28/20 Page 1 ofPage
                                                        on 07/27/2020    1   1 of 1




                                                               July 27, 2020

   Via ECF
   Hon. Philip M. Halpern, U.S.D.J.
   United States Courthouse
   Southern District of New York
   500 Pearl Street, Room 1950
   New York, NY 10007

          Re:     Murray v. Dutcavich, et al.,
                  No. 7:17 Civ. 9121 (PMH)

   Dear Judge Halpern:

           Along with the Law Office of D. Jen Brown, PLLC, this office represents Plaintiff and the
   putative class in the above-referenced matter. We write with Defendants’ consent to request an
   adjournment of the telephonic status conference with the Court scheduled for July 30, 2020 at 1:00
   p.m.

          We request this adjournment because Mr. Kessler and I have a previously scheduled mediation
   on July 30. This is Plaintiff’s first request to adjourn this conference. We have conferred with
   Defendants’ counsel about potential adjournment dates. Based on counsel’s availability, we propose
   rescheduling the conference for August 3, August 5, or August 10.

          Thank you for your attention to this request.


                                                               Respectfully submitted,
Application granted. The July 30, 2020
telephonic conference is adjourned until
August 3, 2020 at 1:00 p.m.                                    Garrett Kaske

SO ORDERED.

________________________
Philip M. Halpern, U.S.D.J.

Dated: New York, NY
       July 28, 2020
